 BROWN WOOD PRESERVING COMPANY437to join or assist the above-named or any other labor organization,to bargaincollectively through representatives of their own choosing,and to engage in otherconcerted activities for the purpose of collective bargaining or other mutualaid or protection,or to refrain from engaging in any or all such activities,exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment in conformitywith Section 8 (a) (3) of the Act.All our employees are free to become or remain,or to refrain from becoming orremaining members of any labor organization except to the extent above stated.REEVES BROTHERS,INCORPORATED,BISHOPVILLEFINISHING DIVISION,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not bealtered,defaced,or covered by any other material.Brown Wood Preserving CompanyandLouisville District Councilof Woodworkers,United Brotherhood of Carpenters and Join-ers of America, AFL-CIO, Petitioner.Case No. 9-RC-2756.August 3,1956DECISION AND DIRECTIONPursuant to the provisions of a stipulation for certification uponconsent election duly executed on April 20, 1956, by the Employer andthe Petitioner, an election by secret ballot was conducted on May 15,1956, among certain employees of the Employer in the appropriateunit.At the conclusion of the election, the parties were furnishedwith a tally of ballots, which shows that of approximately 40 eligiblevoters, 37 cast ballots, of which 18 were cast for the Petitioner, 18against the Petitioner, and 1 ballot was challenged.As the challenged ballot was sufficient to affect the results of theelection, the Regional Director, acting pursuant to the Board's Rulesand Regulations, made an investigation of the issues raised by thechallenge, and on June 8, 1956, issued his report recommending thatthe challenge be overruled and that the ballot be opened and counted.On June 14, 1956, the Employer filed exceptions to the report.Upon the entire record in this case, the Board makes the followingfindings :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.116 NLRB No. 60. 438'DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act:All production and maintenance employees at the Employer'sLouisville, Kentucky, plant, including the truckdriver, but excludingall office clerical employees, professional employees, guards, and allsupervisors as defined in the Act.5.The Regional Director's report on the challenged ballot:The investigation reveals the following facts : On April 20, 1956,the parties signed a stipulation for consent election that providedfor the April 15, 1956, payroll to be used for the eligibility period.The Employer also submitted a list of 38 names of employees on thatpayroll and attached this list to its copy of the stipulation.No otheragreement or condition between the parties is indicated in the stipula-tion.John L. Pollard, a laborer employed with a crane crew, pre-sented himself to vote, but his vote was challenged because his namewas not on that list.Pollard has been employed by the Employersince March 20, 1956, and was so employed on the date of the election.All other members of his crew doing similar work voted in the election.The Regional Director found that the payroll list was not attachedto the stipulation and that Pollard's name or his eligibility was notdiscussed when the stipulation was signed by the parties; also thatPetitioner did not have detailed knowledge of the roster of productionand maintenance employees employed by the Employer.The Re-gional Director, therefore, recommended that as Pollard's name wasnot omitted by agreement of the parties and as Pollard was employedin the appropriate unit during the eligibility period and on the elec-tion date, he was eligible to vote and that the challenge should beoverruled and his ballot opened and counted.The Employer excepts to this recommendation. It urges that Pol-lard's name was not omitted as a result of a desire to conceal it, butargues that as the payroll list was attached to the stipulation it becamepart of the latter document and the parties are bound thereby, thefailure of the Board's field examiner to attach the list, notwithstand-ing.We find no merit in the Employer's position.The stipulation assigned contains no reference to any list which would limit eligibilityto those named in the list.The Petitioner by signing the stipulationagreed that all employees working for the Employer on a specificdate were eligible to vote.There was no agreement that only thosepersons on the list were eligible to vote.'As the Employer does notdeny that Pollard was employed in the appropriate unit during theeligibility period and on the date of the election, we find that Pollard1 Cf.Gulf States Asphalt Company,115 NLRB 100. THE BERGER BROTHERSCOMPANY439was eligible to vote.We therefore adopt the Regional Director'srecommendation that his ballot be opened and counted.[The Board directed that the Regional Director for the Ninth Re-gion shall, within ten (10) days from the date of this direction, openand count the ballot of John F. Pollard, prepare and cause to be servedupon the parties a supplemental tally of ballots, including the countof the ballot described above, and further proceed in accordance withthe provisions of Section 102.61 and 102.62 of the National LaborRelations Board's Rules and Regulations.]CHAIRMAN LEEDOM and MEMBER MURDOCK took no part in the con-sideration of the above Decision and Direction.The Berger Brothers CompanyandInternational Ladies GarmentWorkers' Union,AFL-CIO,Petitioner.Case No. 1-RC-4466.August 3,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Ernest Modern, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of cutting employees in the cutting de-partment or, in the alternative, a unit of all cutters in and outside thecutting department.The Employer contends that only a plantwideproduction and maintenance unit is appropriate. There is no historyof collective bargaining involving these employees.'The Employer is engaged in the custom manufacture of body sup-ports, corsets, and brassieres on an individual order basis. In the cut-ting department it employs 28 cutters, and in other departments 9 or10 miscellaneous cutters, 2 redesign cutters, and 1 defense cutter.Ex-cept for 2 employees who cut flies and front belts, all 26 cutting depart-.fact that the Employer,on 2 occasionsin thelast 13 years,met with cuttingdepartment cutters todiscuss wage increases does not constitute a history of bargaining.116 NLRB No. 55.